DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
Examiner's Note:
The IDS Filed on 2/18/2021 was fully considered. However, the substance of the Notice of Allowance mailed on 12/07/2020 remains the same. The Notice of Allowance mailed on 12/07/2020 is reproduced below for the reader's convenience. When it comes the Examiner’s statement of reasons for allowance, the reader will find any addition discussion is underlined to clarify the record (see page 6 below). However, some typos were corrected without annotation because they do not change the substance of the Notice of Allowance mailed on 12/07/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Spence on 11/23/2020.
The application has been amended as follows: 



Allowable Subject Matter
	Claims 1–3, 5, 8, and 15–18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations or other rationales arrive at an aerosol delivery device comprising: a MEMS-based sensor that is a MEMS microphone including a die with a micromachined, pressure-sensitive diaphragm and a backplate that form a variable capacitor, the die being packaged in an integrated circuit package excluding additional circuitry designed and operable to process audio.
LEVIN US Patent Publication No.  20130298905 (of record) discloses an electronic cigarettes (title) that has a housing (see Figures 1A and 1B) with an inhalation MEMS sensor (34) with a piezoresistive element (¶66) that is utilized to detect the varying amount of airflow through the electronic cigarette and relay such a digital output to a printed circuit board which in turn activates functional elements like a heater and a distal light source (¶67. The heater and distal light source meet the limitations of claim 8.). When detecting the varying amount of airflow the appropriate reference point would be when no airflow is flowing through the electronic cigarette, i.e., ambient pressure.
While LEVIN discloses that the sensor 34 may be a “capacitive type pressure sensor . . . for example a MEMS gauge pressure sensor having low power consumption” (¶66),  LEVIN fails to use the language of “MEMS microphone” and fails to disclose all of the particulars of the remaining claims. 
JAAR US Patent Publication No. 20110311080 (of record) teaches a “MEMS microphone” capable of operating with commonly used portable electronic devices with less-than-one-volt bias voltages (¶27) whose sensitivity and that the MEMS microphone is a “pressure sensor” (¶29 “sound pressure”). JAAR’s ¶4 further teaches that  MEMS microphones typically includes a conductive micro machined diaphragm that vibrates in response to an acoustic signal and that the microphone also includes a conductive plate parallel to, and spaced apart from, the diaphragm. The diaphragm and the conductive plate collectively form a capacitor. JAAR’s ¶4 further teaches that the capacitance of the capacitor varies rapidly as the distance between the diaphragm and the plate varies due to the vibration of the diaphragm caused by the acoustic signal. Typically, the charge on the capacitor remains essentially constant during these vibrations, so the voltage across the capacitor varies as the capacitance varies. JAAR’s ¶32 and Figure 2 teach a MEMs microphone sensor without the additional circuitry designed and operable to process audio. JAAR incorporates by reference the entire teachings of ZAHNG PG Publication No. 20090202089 (of record). ZAHNG’s Figure 2 explicitly discloses a MEMS microphone die (10) with a pressure sensor diaphragm (14) in a back plate (12) that together form a variable capacitor (¶23). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date with LEVIN’s MEMS sensor to simply substitute JAAR’s MEMS microphone sensor for the predictable result of transforming a pressure drop into electrical signal (as taught by JAAR at ¶29) when detecting airflow indicative of user taking a puff (as taught by LEVIN at ¶67). 
Articulated differently, LEVIN’s disclosure of “a MEMS pressure sensor” (¶ 66) would lead one of ordinary skill in the art to look to JAAR/ZHANG’s MEMS microphone—itself a MEMS pressure sensor—  and, upon seeing JAAR/ZHANG’s advantages of an increased battery 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to ensure that the MEMS microphone sensor was in an integrated circuit package for the benefit of a compact sensor with short leads (as taught by JAAR at ¶4).
However, neither JAAR nor ZHAN provide one of ordinary skill in the art with an apparent reason to modify Jarr’s MEMS microphone to have a die being packaged in an integrated circuit package excluding additional circuitry designed and operable to process audio. it would not have being obvious to arrive at the die being packaged in an integrated circuit package excluding additional circuitry designed and operable to process audio.
LIU US Patent Publication No. 20120186594 (of record) discloses an aerosol delivery device comprising a housing (Figure 8) a sensor (120) within the housing that detects a change in pressure caused by airflow (i.e inhalation) through at least a portion of the housing (¶27), the sensor (120) converts the pressure to an electrical signal before relaying the electrical signal to a microprocessor (160) that controls operation of at least one functional element of the aerosol delivery device based thereon (¶33 heating the coil and an LED meets the limitations of claim 8). LIU’s sensor illustrated in Figure 4 comprises a die (26) with a diaphragm (121) and a back plate (122) which form a variable capacitor (¶27).  LIU further demonstrates that conventional the conventional use of air-flow sensor having a structure similar to that of a conventional microphone condenser (¶3; See Figure 2 and 3). 
However, LIU fails to provides one of ordinary skill in the art with an apparent reason to modify Jarr’s MEMS microphone to have a die being packaged in an integrated circuit package excluding additional circuitry designed and operable to process audio. it would not have being 
A subsequent search returned TU PG Publication No. 2016007653 which teaches  a MEMS Vaporizer but not a MEMS microphone including a die with a micromachined, pressure-sensitive diaphragm and a backplate that form a variable capacitor, the die being packaged in an integrated circuit package excluding additional circuitry designed and operable to process audio.
The reference supplied in the IDS filed on 02/18/2021 were fully considered but also fail to remedy the above deficiencies. With respect to the two Notice of Oppositions from the corresponding European Patent Application No. 15797773.7, the claims at issue therein do not recite the allowable feature identified above. With respect to the Extended European Search Report from the corresponding European Patent Application No. 18188661.5, the claims at issue therein do not recite the allowable feature identified above. The prior art references associated with each of the three NPL documents discussed above (excluding the Wikipedia articles) were fully considered but also fail to remedy the above deficiencies. They are not being made of record because are not better than the prior art applied above. Each of the four foreign references were considered; however, these also fail to remedy the above deficiencies. A subsequent search was performed; however, this failed to return a reference which remedies the above deficiencies.
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations or other rationales arrive at an aerosol delivery device comprising: a MEMS-based sensor that is a MEMS microphone including a die with a micromachined, pressure-sensitive diaphragm and a backplate that form a variable capacitor, the die being packaged in an integrated circuit package excluding additional circuitry designed and operable to process audio.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	As discussed above, the substance of the Notice of Allowance mailed on 12/07/2020 remains the same. The previous portion of the Notice of Allowance mailed on 12/07/2020 related to this heading is incorporated herein by reference. 
Claims 1–3, 5, 8, and 15–18 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
 
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743